70 F.3d 111
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sigfredo D. CRUZ, Plaintiff--Appellant,v.WEST VIRGINIA UNIVERSITY COLLEGE OF LAW;  UNKNOWNDEFENDANTS, Defendants--Appellees.
No. 94-2207.
United States Court of Appeals, Fourth Circuit.
Submitted May 23, 1995Decided Nov. 15, 1995.

Sigfredo D. Cruz, Appellant Pro Se.  William Eugene Galeota, STEPTOE & JOHNSON, Morgantown, West Virginia, for Appellees.
Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendant's motion to dismiss his civil complaint pursuant to Fed.R.Civ.P. 12(b)(6).  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Cruz v. West Virginia Univ.  College of Law, No. CA-93-99-C (N.D.W.Va. Aug. 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the district court's reliance on Panzides v. Virginia Bd. of Educ., 952 F.Supp. 696 (E.D.Va.1990), rev'd, 946 F.2d 345 (4th Cir.1991), was improper in light of this court's decision on appeal.  Because the case at bar involves school admission criteria rather than job qualifications, Panzides, 946 F.2d at 349, the district court's analysis is otherwise sound